659 So. 2d 722 (1995)
Darryl Antonio NORMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2641.
District Court of Appeal of Florida, First District.
September 5, 1995.
Nancy A. Daniels, Public Defender; Terry Carley, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen.; James W. Rogers, Sr. Asst. Atty. Gen., for appellee.
MICKLE, Judge.
Appellant brings this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), challenging his judgment of conviction and sentence for armed robbery. After an independent review of the record and the law, we see no error affecting his conviction and sentence and therefore AFFIRM. We must REVERSE, however, the trial court's written order of restitution in the amount of $1338.00, which apparently was entered without notice or hearing, and REMAND for further proceedings in accordance with section 775.089, Florida Statutes (1993). See Dubois v. State, 650 So. 2d 228 (Fla. 1st DCA 1995) (remand required where order of restitution entered without notice or hearing); Medina v. State, 633 So. 2d 578 (Fla. 4th DCA 1994) (written order of restitution remanded where trial court did not mention restitution in its oral pronouncement of sentence); Rhoden v. State, 622 So. 2d 122 (Fla. 1st DCA 1993) (written restitution order reversed where entered without oral pronouncement or opportunity for defendant to be heard).
AFFIRMED in part, REVERSED in part, and REMANDED.
BENTON and VAN NORTWICK, JJ., concur.